DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over HEBSUR et al., United States Patent Application Publication Number 2018/0054487 A1 (hereafter referred to as “Hebsur”), in view of Tinnakornsrisuphap et al., United States Patent Application Publication Number 2013/0223279 A1 (hereafter referred to as “Tinna”).

As to claim 1, Hebsur discloses a system comprising a memory storing instructions, and a processor configured to execute the instructions to perform (Figure 2; ¶¶ [0040] through [0043]):
	receiving, from a [local] device, an image of a device that is part of a telecommunications system (Abstract);
(Abstract);
	communicating with a public resource, a private resource, or both, using the identifying information, to determine data indicative of device-specific information for the device, wherein the device-specific information comprises information associated with the telecommunications system (Figure 5, steps 508, 510, and 512; ¶¶ [0086] and [0087], wherein the resources accessed internally by the system may be interpreted as a public resource, a private resource, or both);
	transmitting, to the [local] device, the identifying information, the device-specific information, or both (Figure 5, step 516; ¶ [0088], lines 1 through 8);
	receiving data indicative of a selected management function from the [local] device (Figure 3B; ¶¶ [0062] through [0064], [0067], and [0068]); and
	executing the selected management function (Figure 3B; ¶¶ [0062] through [0064], [0067], and [0068]).
	Hebsur does not disclose receiving, from a remote device, an image of a device that is part of a telecommunications system;
	transmitting, to the remote device, the identifying information, the device-specific information, or both; and
	receiving data indicative of a selected management function from the remote device.
	However, Tinna discloses receiving, from a remote device, an image of a device that is part of a telecommunications system (Abstract; ¶ [0041]);
	transmitting, to the remote device, the identifying information, the device-specific information, or both (Abstract; ¶ [0041]); and
remote device (Abstract; ¶¶ [0040] through [0042]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Hebsur in the aforementioned manner as taught by Tinna in order to expand the benefits of Hebsur’s invention to remote devices.

As to claims 12 and 20, the claims are rejected for reasons similar to those given for claim 1 above.

As to claim 2, Hebsur discloses wherein processing the image comprises performing a computer vision analysis of the image to determine the identifying information (Figure 5, steps 504, 506, 508, 510, and 512; ¶¶ [0084] through [0087]).

As to claim 13, the claim is rejected for reasons similar to those given for claim 2 above.

As to claim 3, Hebsur is silent on wherein the processor is configured to execute the instructions to perform processing the image based on a set of sample images, wherein each image in the set of sample images is an image of an associated device of the telecommunications system.
	However, Tinna discloses wherein the processor is configured to execute the instructions to perform processing the image based on a set of sample images, wherein (¶¶ [0035] and [0045]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Hebsur in the aforementioned manner as taught by Tinna in order to maximize the success of device matching.

As to claim 14, the claim is rejected for reasons similar to those given for claim 3 above.

As to claim 4, Hebsur is silent on wherein determining data indicative of the device-specific information for the device comprises:
	receiving data from a set of databases; and
	examining the data, using a data mining technique, to generate the device-specific information.
	However, Tinna discloses wherein determining data indicative of the device-specific information for the device comprises:
	receiving data from a set of databases (¶¶ [0035] and [0045]); and
	examining the data, using a data mining technique, to generate the device-specific information (¶¶ [0035] and [0045]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Hebsur in the aforementioned manner as taught by Tinna in order to maximize the success of device matching.

As to claim 15, the claim is rejected for reasons similar to those given for claim 4 above.

As to claim 5, Hebsur discloses wherein determining the device-specific information regarding the device comprises receiving one or more of:
	determining identifying information of the device (Figure 5, steps 508, 510, and 512; ¶¶ [0086] and [0087]);
	determining usage information for the device; and
	determining technical information for the device.

As to claim 16, the claim is rejected for reasons similar to those given for claim 5 above.

As to claim 6, Hebsur discloses wherein the identifying information of the device comprises one or more of:
	a make of the device, a model of the device, or both;
	a manufacturer of the device;
	information regarding hardware of the device;
	a firmware version of firmware running on the device;
	a phone number associated with the device;
	a location of the device (¶ [0087], “a location of the first electronic device”);
	a user of the device;
	a service provider of the device;

	an address of the device (¶ [0086], “the IP address, the MAC address, the unique device identifier”).

As to claim 17, the claim is rejected for reasons similar to those given for claim 6 above.

As to claim 7, Hebsur discloses wherein the address of the device is an internet protocol (IP) address, a media access control (MAC) address, or both (¶ [0086], “the IP address, the MAC address, the unique device identifier”).

As to claim 18, the claim is rejected for reasons similar to those given for claim 7 above.

As to claim 10, Hebsur discloses wherein executing the selected management function comprises executing one or more of:
	a firmware upgrade function that upgrades firmware used by the device;
	a software upgrade function that upgrades software used by the device;
	a feature function that enables a feature for the device for the telecommunications system, disables the feature, or both;
	a test function that tests one or more features of the device;
	a test phone call function that places a test phone call to the device;

	a live support function that provides a live support session for the device;
	a geolocation verification function that analyzes the device based on whether a current geolocation of the managed device matches an originally provisioned geolocation of the device;
	a work ticket function that submits a work ticket for the device indicative of an action to be performed for the device; and
	a configuration function to configure one or more features of the device (¶ [0082]).

As to claim 19, the claim is rejected for reasons similar to those given for claim 10 above.

As to claim 11, Hebsur discloses wherein the device comprises a phone (¶¶ [0024] and [0025], wherein the device may be a smartphone), a router, an edge device, a firewall, a call router, a load balancer, or some combination thereof.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hebsur and Tinna as applied above, and further in view of Mathur et al., United States Patent Application Publication Number 2020/0336394 A1 (hereafter referred to as “Mathur”).

As to claim 8, Hebsur and Tinna are silent on wherein the usage information for the device comprises one or more of:
	a set of calls made by the device;
	a set of calls received by the device;
	data indicative of call quality for calls associated with the device; and
	an average duration of the calls associated with the device.
	However, Mathur discloses wherein the usage information for the device comprises one or more of:
	a set of calls made by the device;
	a set of calls received by the device;
	data indicative of call quality for calls associated with the device (¶ [0039], “call quality metrics”, ¶ [0042], “call quality index”); and
	an average duration of the calls associated with the device (¶ [0117], “a time duration of connectivity between the user and the featured node”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Hebsur and Tinna in the aforementioned manner as taught by Mathur in order to track call quality metrics and take appropriate reactive measures.

As to claim 9, Hebsur and Tinna are silent on wherein the technical information for the device comprises one or more of:
	a number of resets of the device;
	a duration of each of the resets of the device;

	a number of dropped calls associated with the device;
	upgrades associated with the device;
	work tickets associated with the device; and
	troubleshooting actions performed for the device.
	However, Mathur discloses wherein the technical information for the device comprises one or more of:
	a number of resets of the device;
	a duration of each of the resets of the device;
	a frequency of the resets of the device;
	a number of dropped calls associated with the device (¶ [0039], “dropped connection”, ¶ [0042], “a threshold number of dropped calls”);
	upgrades associated with the device;
	work tickets associated with the device; and
	troubleshooting actions performed for the device.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Hebsur and Tinna in the aforementioned manner as taught by Mathur in order to track call quality metrics and take appropriate reactive measures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references generally relate to capturing images and/or video .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
6/22/2021